Order entered December 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00421-CR

                   GEORGE RALPH BEACHEM, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-82711-2019

                                     ORDER

      Before the Court is appellant’s December 28, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on or before January 28, 2022.




                                             /s/   ERIN A. NOWELL
                                                   JUSTICE